      Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    _________________________________________

    ANGEL MOGOLLAN et al.,
                                                          DEFENDANTS’
                             Plaintiffs,              RULE 56.1 STATEMENT
                                                       OF MATERIAL FACTS
                     -against-

    LA ABUNDANCIA BAKERY &
    RESTAURANT INC. et al.,                                   18-CV-3202


                              Defendants.
    _________________________________________


       Pursuant to Rule 56.1 of the Local Civil Rules of the United States District

Court for the Southern District of New York, Defendants La Abundancia Bakery and

Restaurant Inc. (La Abundancia Inc.), 63-12 La Abundancia Inc. (“63-12 Inc.”), 75-02

La Abundancia Bakery and Restaurant Corp. (“75-02 Corp.”), 81-16 La Abundancia

Inc. (“81-16 Inc.”)., M. Arroyave Food Corp. (“Arroyave”), 37-01 La Abundancia Inc.

(“37-01 Inc.”), V. Rojas Food Corp (“V. Rojas”), 94-19 La Abundancia Inc. (“94-19

Inc.”), 153-40 La Abundancia Inc. (“153-40 Inc.”), 88-26 La Abundancia Inc. (“88-26

Inc.”), Monica Ferrerosa, and Ruben Rojas, by their undersigned attorneys, in support

of their motion for partial summary judgment pursuant to Rule 56 of the Federal

Rules of Civil Procedure for decertification pursuant to Section 216(b) of the Fair

Labor Standard Act, submit the following Statement of Material Facts: 1



1     Except where otherwise noted, the description of facts as set forth herein
applies to all relevant times.



                                           1
   Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 2 of 20




                                      Defendants

      1.     Defendant La Abundancia Inc. was a bakery and restaurant located at

63-10 Broadway, Woodside, New York 11377. See the Declaration of Ruben Rojas

(“Rojas Decl.,” attached as Exhibit A) at ¶ 6.

      2.     Defendant, 63-12 Inc. is a bakery and restaurant located at 63-10

Broadway Ave., Woodside, New York 11377. See Exh. A (Rojas Decl.) at ¶ 7.

      3.     Defendant, 75-02 Corp., is a bakery and restaurant located at 75- 02

Roosevelt Ave., Jackson Heights, New York 11372. See Exh. A (Rojas Decl.) at ¶ 8.

      4.     Defendant, 81-16 Inc., was a bakery and restaurant located at 81-16

Roosevelt Ave, Jackson Heights, New York 11372. See Exh. A (Rojas Decl.) at ¶ 9.

      5.     Defendant, 37-01 Inc., was a bakery and restaurant located at 37-01

Junction Blvd., Corona, New York 11368. See Exh. A (Rojas Decl.) at ¶ 10.

      6.     Defendant, 88-26 Inc., was a bakery and restaurant located at 88-28

37th Ave., Jackson Heights, New York. See Exh. A (Rojas Decl.) at ¶ 11.

      7.     Defendant, Arroyave, is a bakery and restaurant located at 81-16

Roosevelt Ave, Jackson Heights, New York 11372. See Exh. A (Rojas Decl.) at ¶ 12.

      8.     Defendant, V. Rojas., is a bakery and restaurant located at 37-01

Junction Blvd., Corona, New York 11368. See Exh. A (Rojas Decl.) at ¶ 13.

      9.     Defendant, 94-19 Inc is a bakery and restaurant located at 94-19

Roosevelt Ave, Jackson Heights, New York 11372. See Exh. A (Rojas Decl.) at ¶ 14.

      10.    Defendant, 153-40 Inc., is a bakery and restaurant located at 153-40

Hillside Avenue, Jamaica, New York 11432. See Exh. A (Rojas Decl.) at ¶ 15.




                                         2
   Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 3 of 20




      11.    Defendant Ruben Rojas is the 100 percent shareholder of Defendant

63-12 Inc., which owns and operates the restaurant located at 63-10 Broadway

Avenue, Woodside, New York 11377, and Defendant 153-40 Inc., which owns and

operates the restaurant located at 153-40 Parsons Boulevard, Jamaica, New York

11432. See Deposition of Ruben Rojas (“Rojas Dep.,” attached as Exhibit B) at 12-

13:25-4, 15-16:20-4.

      12.    Mr. Rojas is a 50 percent shareholder with Vladimir Wallace, who is a

50 percent shareholder of Defendant 75-02 Corp, which owns and operates the

restaurant located at 75- 02 Roosevelt Avenue, Jackson Heights, New York 11372.

See Exh. B (Rojas Dep.) at 12:15-24, 13:10-17.

      13.    Mr. Rojas is a 50 percent shareholder with Maria Rojas Cardona who

is a 50 percent shareholder of Defendant 94-19 Inc. which owns and operates the

restaurant located at 94-19 Roosevelt Ave, Jackson Heights, New York 11372. See

Exh. B (Rojas Dep.) at 13:8-9, 13-14:21-7.

      14.    Martha Lucia Arroyave Rojas is the 100 percent shareholder of

Defendant Arroyave, which owns and operates the restaurant located at 81-16

Roosevelt Avenue, Jackson Heights, New York 11372. See Exh. B (Rojas Dep.) at

16:8-12.

      15.    Valeria Rojas is the 100 percent shareholder of Defendant V. Rojas,

which owns and operates the restaurant located at 37-01 Junction Boulevard,

Corona, New York 11368. See Exh. B (Rojas Dep.) at 17:12-17.

      16.    Mr. Rojas managed the Defendant 63-12 Inc. See Exh. B (Rojas Dep.)




                                         3
     Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 4 of 20




at 27:6-9.

       17.   Mr. Rojas hired one restaurant manager for each of the following

Defendants: 75-02 Corp, 81-16 Inc., Arroyave, 37-01 Inc., V. Rojas, 94-19 Inc., 153-

40 Inc., and 88-26 Inc. See Exh. B (Rojas Dep.) at 26-27:22-5.

       18.   Before on or about June 2018, Mr. Rojas was appointed the General

Manager by the Defendant restaurants’ shareholders and all the restaurant

managers reported to him. On or about June 2018, and at all relevant time

thereafter, Mr. Rojas hired General Manager Wilman Sanchez and thereafter all

the restaurant managers reported to him. See Exh. B (Rojas Dep.) at 34-35:13-7.

See Deposition of Wilman Sanchez (“Sanchez Dep.,” attached as Exhibit C) at 8:3-

4.

       19.   The Defendant 75-02 Corp was managed by Reynaldo Carbajal and

before him by Aracely Cifuentes. See Exh. B (Rojas Dep.) at 27:10-19.

       20.   The Defendants 81-16 Inc. and Arroyave, which at different times

owned and operated the same restaurant, were managed by Luz Marina Gamboa.

See Exh. B (Rojas Dep.) at 28:4-11

       21.   The Defendants 37-01 Inc. and V. Rojas, which at different times

owned and operated the same restaurant, were managed by Marcella Cifuente. See

Exh. B (Rojas Dep.) at 30:8-11.

       22.   The Defendant 153-40 Inc. was managed by Aracely Cifuente. See

Exh. B (Rojas Dep.) at 29:7-19.

       23.   Each restaurant manager for each Defendant had the power to hire




                                         4
   Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 5 of 20




and fire all employees in the restaurant she or he managed. See Exh. B (Rojas Dep.)

at 30:22-25.

      24.      Each restaurant manager for each Defendant separately determined

the compensation paid to employees in the restaurant she or he managed. See Exh.

C (Sanchez Dep.) at 8:8-15.

      25.      Defendant restaurants withheld and deducted taxes on payroll

payments. See Exh. A (Rojas Decl.) at ¶ 49, Exh. 13 at 81-16 INC – 000136.

      26.      Monica Arango provided bookkeeping and accounts payable services for

three Defendants and was compensated by the following Defendants: 75-02 Corp, 63-12

Inc., 88-26 Inc., and V. Rojas. See Exh. A (Rojas Decl.) at ¶ 21

      27.      Veronica Guirrajo provided bookkeeping and accounts payable services for

three Defendants and was compensated by the following Defendants: Arroyave, 94-19

Inc and 153-40 Inc. See Exh. A (Rojas Decl.) at ¶ 22

      28.      The practice was that employees from each of the defendant

restaurants would direct all questions regarding their compensation to the

appropriate Defendant’s restaurant manager. If further clarification was required,

managers would refer employees to Monica Arrango or Veronica Guirrajo,

depending upon which Defendant they worked for. See Exh. B (Rojas Dep.) at 40:11-

14. See Exh. C (Sanchez Dep.) at 8:8-15.

      29.      Each of the Defendant employers, as a practice, does not suffer or

permit uncompensated work. As reflected in the attached time sheets, each of the

Defendant employers had established procedures for employees to record their




                                           5
   Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 6 of 20




time, asked employees to certify the accuracy of the time they submitted, and paid

employees for all time so reported and certified. If any of the Plaintiffs were not

complying with established procedures, then the Defendant employers were not

aware of their non-compliance. See Exh. A (Rojas Decl.) at ¶ 23

                            Plaintiff Angel Mogollan

      30.    Plaintiff Mogollan is familiar with the federal and state wage posters

and laws as he has seen them in when working for various of the Corporate

Defendants. See Exh. A (Rojas Decl.) at ¶ 17.

      31.    Plaintiff Angel Mogollan was employed as baker (hornero) by

Defendant 75-02 Corp from on or about October 2016, until on or about October

2017. See Declaration of Angel Mogollan (“Mogollan Decl.”) ¶ 1. See Exh. A (Rojas

Decl.) at ¶ 46, Exh. 2.

      32.    Plaintiff Mogollan never worked for any of the other defendant

restaurants. See Affidavit of Carlos Montoya (“Montoya Aff.,” attached as Exhibit

D) at ¶ 5; Affidavit of Efren Aguilar Palma (“Palma Aff.,” attached as Exhibit E)

at ¶ 2l Affidavit of Maximo Torralba (“Torralba Aff.,” attached as Exhibit F) at ¶

5; Affidavit of Adriana Rengifo (“Rengifo Aff.,” attached as Exhibit G) at ¶ 5;

Affidavit of Luz Marina Bolonis Jimenez ("Jimenez Aff.,” attached as Exhibit H) t

¶ 3; Affidavit of Aracelly Cifuentes (“Cifuentes Aff.,” attached as Exhibit I) at ¶ 3.

See also Exhibit B-3 Deposition of Luz Marina Bolonis Jiminez, (“Jiminez Dep.,”

attached as Exhibit J) at 27:14-25; Deposition of Maximo Carmen Inosencio

(“Inoscencio Dep.,” attached as Exhibit K) at 7-8:14-10.




                                          6
       Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 7 of 20




          33.    Throughout his employment by Defendant 75-Corp., Plaintiff

    Mogollan only worked more than forty (40) hours per week during two workweeks.

    The weeks beginning on October 22, 2016, and November 5, 2016.                 He was

    incorrectly paid at his regular rate for a total of 16 throughout the course of his one-

    year employment. Defendant 75-02 Corp. owes him $95.04 (an additional $5.94 for

    the 16 hours) in overtime compensation. During these same two weeks, he worked

    a spread of 10 or more hours, and he was not paid his spread of hours premium. He

    is owed two minimum wage hours totaling $18.00 ($9 per hour minimum wage).

    Therefore, Defendant 75-02 Corp. owes Plaintiff Mogollan a total of $113.04. See

    Exh. A (Rojas Decl.) at ¶ ¶ 45, 46, Exhs. 1-2. 2

          34.    Throughout his employment by Defendant 75-02 Corp., Plaintiff

    Mogollan was paid at an hourly rate which depended on whether he worked a night

    or day shift and whether he worked as baker or dishwasher. His hourly rate ranged

    from $10 to $11.88 per hour. See Exh. A (Rojas Decl.) at ¶ ¶ 45, 46, Exhs. 1-2.

          35.   Plaintiff Mogollan, in spite of having regular contact with the

    restaurant managers of 75-02 Inc. who were willing and able to adjust his hours,

    never informed a manager that he was working “off-the clock” hours. See Exh. A

    (Rojas Decl.) at ¶ 24

                                    Plaintiff Alba Maria Mejia

          36.     Plaintiff Alba Maria Mejia was advised by the restaurant managers

    at the time, Aracely Cifuente, Reynaldo Carbajal, and Luis German Rojas, that as


2        at 75-02 CORP – 000108; 75-02 CORP – 000109; and 75-02 CORP –000111.




                                               7
   Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 8 of 20




a tipped employee, pursuant to New York State and federal law, in the event that

she actually received tips of at least, for example, $2.00 per hour, her hourly wage

rate shall be adjusted downward by $2.00. She was further informed that this

“deduction or allowance” acts as a setoff against her salary because she is in a

position where her income is increased by the tips she received from customers.

Plaintiff Mejia was also informed this deduction or allowance applies to any

employee who customarily receives tips. She was also informed that she should not

“tip out” (share gratuities) with employees who do not customarily and regularly

receive tips, such as managers, cooks, bakers, or dishwashers. She was further

advised that this does not prevent her from “pooling tips” with other tipped

employees, such as where two servers voluntarily agree to “pool” the tips each one

gets. See Exh. A (Rojas Decl.) at ¶ 38.

      37.    It was the practice at each of the defendant restaurants to maintain a

“tip jar” on the counter where customers could leave tips. About a half hour before

shift end, servers were to count and evenly split the tips amongst themselves. See

Affidavit of Alejandra Loaiza (“Loaiza Aff.,” attached as Exhibit L) at ¶ 6.

      38.    The servers who were in receipt of tips were never required to split

their tips with managers. See Exh. L (Loaiza Aff.) at ¶ 6. See also Affidavit of

Martha Hernandez (“Hernanez Aff.,” attached as Exhibit M) ¶ 6.

      39.    Responsibilities of being a server included attending to the public,

delivering food that was ordered to customers’ tables, and cleaning tables after

customers left. As a server, approximately, 5 percent of one’s time was spent




                                          8
      Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 9 of 20




cleaning. See Exh. L (Loaiza Aff.) at ¶ 5. See also Exh. M (Hernandez Aff.) at ¶ 3.

        40.   Plaintiff Mejia is familiar with the federal and state wage posters and

laws as she has seen them in when working for various of the Defendant

restaurants. See Deposition of Alba Maria Mejia (“Mejia Dep.,” attached as Exhibit

N) at 135-136:20-9; See Exh. A (Rojas Decl.) at ¶ ¶ 17, 76-77, Exh. 31.

        41.   Plaintiff Mejia acknowledges and understands that she is the only

person active in this lawsuit who received tips. See Exh. N (Mejia Dep.) at 57-58:6-

25.

        42.   Plaintiff Mejia acknowledges she received tips after all of her shifts

while working for the various defendant restaurants. See Exh. N (Mejia Dep.) at

62:18-25.

        43.   Plaintiff Mejia acknowledges she received approximately $15.00-30.00

in tips per 8-hour shift while working for various of the Defendant restaurants,

depending upon the year and the business for which she was working. See Exh. N

(Mejia Dep.) at 64-66:20-9.

        44.   Plaintiff Mejia acknowledges that there was a tip pool between the

servers throughout her time while working with the various defendant restaurants.

See Exh. N (Mejia Dep.) at 59:22-25.

        45.   Plaintiff Mejia was employed from March 31, 2012, to November 2, 2012,

by Defendant 37-01 Inc. as a server and counterperson. Her hourly rate was $7.50

per hour, which was above the federal minimum wage, except for one workweek in

which her hourly rate was $8.50 per hour, and four workweeks in which her hourly




                                          9
       Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 10 of 20




    rate was $6.25 per hour. See Exh. A (Rojas Decl.) at ¶ ¶ 47, 48, Exhs. 3-4 3.

           46.    Plaintiff Mejia, in spite of having regular contact with the restaurant

    managers of 37-01 Inc. who were willing and able to adjust her hours, never

    informed a manager that she was working “off-the clock” hours. See Exh. A (Rojas

    Decl.) at ¶ 25.

           47.    Plaintiff Mejia was informed that based on the guidelines at the time, 37-01

    Inc. would take a tip allowance from the hourly minimum wage rate of tipped employees

    who received at least $1.00 per hour in tips by deducting $1 per hour from the New York

    City minimum wage of $7.25 per hour. As a tipped employee she would receive an hourly

    rate from 37-01 Inc. of at least $6.25 per hour. Even if she were to make more in tips than

    $1.00, she still was entitled to the $6.25 per hour wage. The New York State Department

    of Labor and/or federal law determines minimum wages and maximum tip allowances; the

    amounts set forth above were based on the guidelines at that time and changed over the

    years. See Exh. A (Rojas Decl.) at ¶ 39.

           48.    Plaintiff Mejia was employed from May 5, 2012, to August 22, 2014, by

    Defendant 81-16 Inc. as a server and counterperson. Her hourly rate was $6.25 per

    hour from March 31, 2012, to December 27, 2013. It was then raised to $8.13 per

    hour for the remainder of her employment with this Defendant, which was above

    the state and federal minimum wage. See Exh. A (Rojas Decl.) at ¶ ¶ 49, 50, Exhs.

    5-6.

           49.   Plaintiff Mejia was informed that based on the guidelines at the time,



3
           And at DEF-000001; DEF-000002; DEF-000003; DEF-000037; DEF-000049.



                                                10
   Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 11 of 20




81-16 Inc. would take a tip allowance from the hourly minimum wage rate of tipped

employees who receive at least $1 per hour in tips, by deducting $1 per hour from

the New York City minimum wage of $7.25 per hour. As a tipped employee she

would receive an hourly rate from 81-16 Inc. of at least $6.25 per hour. Even if she

were to make more in tips than $1.00 she still was entitled to the $6.25 per hour

wage. The New York State Department of Labor and/or federal law determines

minimum wages and maximum tip allowances; the amounts set forth above were

based on the guidelines at that time and changed over the years. In 81-16 Inc. paid

Plaintiff Mejia an hourly rate of $8.13, $0.13 above the New York City minimum of

the time, therefore for that period, there was no tip-credit to be received. See Exh.

A (Rojas Decl.) at ¶ 40.

       50.   Plaintiff Mejia in spite of having regular contact with the restaurant

managers of 81-16 Inc., who were willing and able to adjust her hours, never

informed a manager that she was working “off-the clock” hours. See Exh. A (Rojas

Decl.) at ¶ 26.

       51.    Plaintiff Mejia was employed from June 1, 2013, to December 27, 2013, by

Defendant 88-26 Inc. as a server and counterperson for 8 hours per workweek. Her

hourly rate was $6.25 per hour. See Exh. A (Rojas Decl.) at ¶ ¶ 51, 52.

       52.    Plaintiff Mejia was informed that based on the guidelines at the time,

88-26 Inc. would take a tip allowance from the hourly minimum wage rate of tipped

employees who receive at least $1.00 per hour in tips, by deducting $1 per hour

from the New York City minimum wage of $7.25 per hour. As a tipped employee




                                          11
   Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 12 of 20




she would receive an hourly rate from 88-26 Inc. of at least $6.25 per hour. Even if

she were to make more in tips than $1.00, she still was entitled to the $6.25 per

hour wage. The New York State Department of Labor and/or federal law

determines minimum wages and maximum tip allowances; the amounts set forth

above were based on the guidelines at that time and changed over the years. See

Exh. A (Rojas Decl.) at ¶ 41.

       53.   Plaintiff Mejia in spite of having regular contact with the restaurant

managers of 88-26 Inc., who were willing and able to adjust her hours, never

informed a manager that she was working “off-the clock” hours. See Exh. A (Rojas

Decl.) at ¶ 27.

       54.    Plaintiff Mejia was employed from September 12, 2015, to April 15, 2016,

by Defendant 75-02 Corp. as a server and counterperson. From September 12, 2015,

to January 1, 2016, her hourly rate was $6.88 per hour and from January 9, 2016,

her hourly rate was raised to $7.50 per hour, which was above the federal minimum

wage. See Exh. A (Rojas Decl.) at ¶ ¶ 53-54.

       55.   Plaintiff Mejia was informed that based on the guidelines at the time,

75-02 Corp. would take a tip allowance from the hourly minimum wage rate of

tipped employees who receive at least $1.87 per hour in tips, by deducting $1.87 per

hour from the New York City minimum wage of $8.75 per hour. As a tipped

employee she would receive an hourly rate from 75-02 Corp. of at least $6.88 per

hour. Even if she were to make more in tips than $1.87 she still was entitled to the

$6.88 per hour wage. The New York State Department of Labor and/or federal law




                                          12
   Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 13 of 20




determines minimum wages and maximum tip allowances; the amounts set forth

above were based on the guidelines at that time and changed over the years. See

Exh. A (Rojas Decl.) at ¶ 42.

       56.   Plaintiff Mejia in spite of having regular contact with the restaurant

managers of 75-02 Corp. who were willing and able to adjust his hours, never

informed a manager that he was working “off-the clock” hours. See Exh. A (Rojas

Decl.) at ¶ 28.

       57.    Throughout her employment with the Defendants: 37-01 Inc., 81-16

Inc., 88-26 Inc.; and, 75-02 Corp., Plaintiff Mejia never worked over forty (40) hours

per workweek and was never scheduled for more than five 8-hour shifts per

workweek. In fact, in her five years working for these Defendant restaurants she

was only scheduled once to work five 8-hour shifts in a workweek, which was by

Defendant 37-01 Inc. Plaintiff Mejia never worked a spread of ten (10) or more

hours. See Exh. A (Rojas Decl.) at ¶ ¶ 55 Exh. 11 and at DEF-000002.

                                Plaintiff Nidia Perdomo

       58.    Plaintiff Perdomo is familiar with the federal and state wage posters

and laws as she has seen them in when working for various of the Corporate

Defendants. See Exh. A (Rojas Decl.) at ¶ ¶ 17, 76-77, Exh. 31.

       59.    According to Plaintiff Perdomo, payroll documents were given to

employees by the managers to sign and verify. See Deposition of Nidia (“Perdomo

Dep.,” attached as Exhibit O) at 18:6-13.

       60.    Plaintiff Perdomo was employed as a cook, from December 31, 2011,




                                          13
   Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 14 of 20




to July 15, 2016, (with a four-month gap in her employment, from December 20,

2014, to April 24, 2015) by the Defendant 81-16 Inc. and, was always paid an hourly

rate above the New York City and federal minimum wage. Her hourly rate was

$11.88 per hour from December 31, 2011, to May 1, 2015, and her hourly rate was

$12.50 per hour from January 2, 2016, to July 15, 2016. Throughout the course of

her employment with Defendant 81-16 Inc. Plaintiff Perdomo worked one (1)

overtime hour for which she was paid one and a half times her normal rate. See

Exh. A (Rojas Decl.) at ¶ ¶ 56, 57, Exhs. 12-13 and at 81-16 INC – 000141.

       61.   Plaintiff Perdomo in spite of having regular contact with the restaurant

managers of 81-16 Inc. who were willing and able to adjust his hours, never

informed a manager that he was working “off-the clock” hours. See Exh. A (Rojas

Decl.) at ¶ 29.

       62.    Plaintiff Perdomo was employed as a cook from March 21, 2015, to

June 19, 2015, by the Defendant 37-01 Inc. to work one 8-hour shift per workweek,

except for one week in which she two 8-hour shifts. Plaintiff Perdomo and was

always paid an hourly rate above the New York City and federal minimum wage.

Her hourly rate throughout her employment was $11.88 per hour. See Exh. A (Rojas

Decl.) at ¶ ¶ 58, 59, Exhs. 14, 15.

       63.   Plaintiff Perdomo in spite of having regular contact with the restaurant

managers of 37-01 Inc. who were willing and able to adjust his hours, never

informed a manager that he was working “off-the clock” hours. See Exh. A (Rojas

Decl.) at ¶ 30.




                                         14
   Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 15 of 20




       64.    Plaintiff Perdomo was employed as a cook from July 16, 2016, to

December 23, 2016, by the Defendant Arroyave, where she worked three 8-hour

shifts per work week. Plaintiff Perdomo and was always paid an hourly rate above

the New York City and federal minimum wage. Her hourly rate throughout her

employment was $12.50 per hour. See Exh. A (Rojas Decl.) at ¶ ¶ 60, 61, Exhs. 16,

17.

       65.   Plaintiff Perdomo in spite of having regular contact with the restaurant

managers of Arroyave who were willing and able to adjust his hours, never

informed a manager that he was working “off-the clock” hours. See Exh. A (Rojas

Decl.) at ¶ 31.

       66.    Throughout her more than five-year employment with the Defendants

81-16 Inc., 37-01 Inc., and Arroyave, Plaintiff Perdomo worked one (1) overtime

hour for which she was compensated appropriately and was scheduled to work 40

hours in only fifteen workweeks. She was always paid an hourly rate above the

New York City and federal minimum wage. She also never worked a spread of ten

(10) or more hours. See Exh. A (Rojas Decl.) at ¶ 62, Exh. 18.

                               Plaintiff Hector de la Rosa

       67.    Plaintiff De la Rosa is familiar with the federal and state wage posters

and laws as he has seen them in when working for various of the Corporate

Defendants. See Exh. A (Rojas Decl.) at ¶ 17.

       68.    Plaintiff Hector de la Rosa was in contact with a manager when

signing his weekly payroll documents. These managers had the authority to correct




                                          15
   Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 16 of 20




errors in payroll documents when necessary (such as when employees failed to clock

in or out) and compensate employees accordingly. See Deposition of Hector de la

Rosa (“De La Rosa Dep.,” attached as Exhibit P) at 24:15-20.

      69.    Plaintiff De la Rosa was employed by Defendant 75-02 Corp. as a

dishwasher and helper from December 31, 2011, to January 13, 2017, and he was

always paid an hourly rate above the New York City and federal minimum wage.

He started at an hourly rate of $8.75 for the first eight weeks, from December 31,

2011, to February 24, 2012. His hourly rate was then raised to $10.50 per hour,

from February 25, 2012, to December 28, 2012. From January 5, 2013, to January

13, 2017, his hourly rate was $11.25 per hour (except for a five-week period in which

his rate was $10 per hour, from December 7, 2013, to February 7, 2014). During the

three workweeks beginning on April 6, 2013, April 13, 2013, and April 27, 2013, he

worked a total of 24 overtime hours for which he was compensated at his regular

rate. Therefore, Defendant 75-02 Corp. owes Plaintiff De la Rosa a total of $135.00

(an additional $5.63 per hour for the 24 hours of overtime worked). See Exh. A

(Rojas Decl.) at ¶ ¶ 63, 64, Exhs. 19-20.

      70.   Mr. De la Rosa, in spite of having regular contact with the restaurant

managers of 75-02 Corp. who were willing and able to adjust his hours, never

informed a manager that he was working “off-the clock” hours. See Exh. A (Rojas

Decl.) at ¶ 32. See Exh. P (De La Rosa Dep.) 20-21:22-2.

      71.    Plaintiff De la Rosa was employed by Defendant 81-16 Inc. as a

dishwasher and helper for ten (10) weeks, from October 25, 2014, to June 27, 2015,




                                            16
   Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 17 of 20




and he was always paid an hourly rate above the New York City and federal

minimum wage. His hourly rate was $10, except for one week in which his rate was

$11.25 per hour. He worked sixty-six (66) hours of overtime for which he mistakenly

was compensated based on his regular rate. Defendant 81-16 Inc. owes him $330.00

(an additional $5.00 per hour for the 66 hours of overtime) in compensation. See

Exh. A (Rojas Decl.) at ¶ ¶ 65, 66, Exhs. 21-22.

      72.   Mr. De la Rosa, in spite of having regular contact with the restaurant

managers of 81-16 Inc. who were willing and able to adjust his hours, never

informed a manager that he was working “off-the clock” hours. See Exh. A (Rojas

Decl.) at ¶ 33; See Exh. P (De La Rosa Dep.) 20-21:22-2.

      73.    Plaintiff De la Rosa was employed by Defendant 37-01 Inc. as a

dishwasher and helper from April 3, 2015, to December 25, 2015, and he was always

paid an hourly rate above the New York City and federal minimum wage. He was

scheduled and worked one 8-hour shift per workweek, except for one week that he

worked two shifts and one week, in which he worked three shifts. He started at an

hourly rate of $10.00, from April 3, 2015, to May 30, 2015. His hourly rate was then

raised to $10.62 per hour, from May 31, 2015, until his employment ended on

December 25, 2015. See Exh. A (Rojas Decl.) at ¶ ¶ 67, 68, Exhs. 23-24.

      74.   Mr. De la Rosa, in spite of having regular contact with the restaurant

managers of 37-01 Inc. who were willing and able to adjust his hours, never

informed a manager that he was working “off-the clock” hours. See Exh. A (Rojas

Decl.) at ¶ 34. See Exh. P (De La Rosa Dep.) 20-21:22-2.




                                         17
       Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 18 of 20




            75.   Plaintiff De la Rosa was employed by Defendant 94-19 Inc. as a

    dishwasher and helper for three (3) weeks, during the weeks of July 11, 2015,

    December 26, 2015, and April 8, 2017. He was always paid an hourly rate above

    the New York City and federal minimum wage. His hourly rate was $10.62 per

    hour. See Exh. A (Rojas Decl.) at ¶ ¶ 69, 70, Exhs. 25-26.

            76.   Mr. De la Rosa, in spite of having regular contact with the restaurant

    managers of 94-19 Inc. who were willing and able to adjust his hours, never

    informed a manager that he was working “off-the clock” hours. See Exh. A (Rojas

    Decl.) at ¶ 35. See Exh. P (De La Rosa Dep.) 20-21:22-2.

            77.   Plaintiff De la Rosa was employed by Defendant V. Rojas as a

    dishwasher and helper from May 20, 2017, to March 22, 2019, and he was always

    paid an hourly rate above the New York City and federal minimum wage. He

    started at an hourly rate of $11.25, from May 20, 2017, to December 29, 2017. His

    hourly rate was then raised to $13.00 per hour, from January 1, 2018, to December

    31, 2018. His hourly rate was then raised to $15.00 per hour, from January 1, 2019,

    until his employment ended on March 8, 2019. He was normally scheduled for one

    or two 8-hour shifts per workweek. Except for the weeks beginning December 12,

    2017, December 23, 2017, December 30, 2017, in which he worked: 14 hours, 24

    hours, and 22 hours respectively. See Exh. A (Rojas Decl.) at ¶ ¶ 71, 72, Exhs. 27-

    28. 4

            78.   Mr. De la Rosa, in spite of having regular contact with the restaurant



4
            and at V. ROJAS – 0000034 - V. ROJAS – 000003437



                                              18
       Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 19 of 20




    managers of V. Rojas who were willing and able to adjust his hours, never informed

    a manager that he was working “off-the clock” hours. See Exh. A (Rojas Decl.) at ¶

    36. See Exh. P (De La Rosa Dep.) 20-21:22-2.

          79.    Plaintiff De la Rosa was employed by Defendant Arroyave as a

    dishwasher and helper from September 30, 2017, to March 15, 2019, and he was

    always paid an hourly rate above the New York City and federal minimum wage.

    He started at an hourly rate of $11.25, from September 30, 2017, to December 29,

    2017. His hourly rate was then raised to $13.00 per hour, from February 3, 2018,

    to December 31, 2018. His hourly rate was then raised to $15.00 per hour, from

    January 1, 2019, until his employment ended on March 15, 2019. During the

    workweek beginning on July 21, 2018, he worked a spread of ten (10) or more hours,

    and he was not paid his spread of hours premium. He is owed one minimum wage

    hour at $13.00. Therefore, Defendant ARROYAVE owes Plaintiff De la Rosa a total

    of $13.00. See Exh. A (Rojas Decl.) at ¶ ¶ 73, 74, Exhs. 29-30. 5

          80.   Mr. De la Rosa, in spite of having regular contact with the restaurant

    managers of Arroyave who were willing and able to adjust his hours, never

    informed a manager that he was working “off-the clock” hours. See Exh. A (Rojas

    Decl.) at ¶ 37. See Exh. P (De La Rosa Dep.) 20-21:22-2.




5
                 And at ARROYAVE – 0000093.




                                              19
  Case 1:18-cv-03202-GBD-SDA Document 248 Filed 07/31/20 Page 20 of 20




Dated: New York, New York               Respectfully submitted,

     July 31, 2020                      SANCHEZ & ASSOCIATES

                                  By:   /s/ Oscar E. Sanchez

                                        Oscar E. Sanchez, Esq.
                                        Sanchez & Associates
                                        40-20 58th Street
                                        Woodside, NY 11377
                                        Tel: (718) 747-4162
                                        Fax: (347) 549-4106
                                        Attorney for Defendants




                                   20
